Opinion issued July 6, 2021




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                               ————————————
                                 NO. 01-21-00177-CV
                              ———————————
         IN RE SCHINDLER ELEVATOR CORPORATION, Relator


            Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

      Relator, Schindler Elevator Corporation (“Schindler”), has filed an amended

petition for writ of mandamus1 asserting that the trial court abused its discretion in


1
      Schindler first filed a petition for writ of mandamus on April 7, 2021. In its
      April 7, 2021 mandamus petition, Schindler asserted that the trial court lacked
      plenary power to hold a hearing on the “Motion to Confirm Jurisdiction” of real
      parties in interest, Manuel Zepeda and Pricilda Luzania, individually and on behalf
      of L.Z., D.Z., and E.Z., minor children, which was set to be heard by the trial court
      on April 19, 2021. Schindler requested that this Court direct the trial court to cancel
      the April 19, 2021 hearing and to further “refrain from adjudicating” the motion to
      confirm jurisdiction. In connection with its mandamus petition, Schindler filed an
      emergency motion for relief, requesting that we stay the April 19, 2021 hearing
      pending resolution of the mandamus petition. On April 12, 2021, we issued an order
      denying Schindler’s emergency motion for relief. See V.I.P. Royal Palace v. Hobby
connection with its April 29, 2021 order on the “Motion to Confirm Jurisdiction”

filed by real parties in interest, Manuel Zepeda and Pricilda Luzania, individually

and on behalf of L.Z., D.Z., and E.Z., minor children. Pursuant to its April 29, 2021

order, the trial court determined that it retained jurisdiction over the case, despite the

entry of a “Final Judgment” on November 18, 2020.2

      We deny Schindler’s petition for writ of mandamus.3

                                    PER CURIAM

Panel consists of Justices Kelly, Guerra, and Farris.



      Event Center LLC, No. 01-18-00621-CV, 2020 WL 3579563, at *2 (Tex. App.—
      Houston [1st Dist.] July 2, 2020, no pet.) (mem. op.) (“[C]ourts always have
      jurisdiction to determine their own jurisdiction.” (internal quotations omitted)). Our
      April 12, 2021 order further directed the parties to provide the Court with a status
      update after the trial court’s April 19, 2021 hearing. On April 29, 2021, the parties
      filed a joint status update, advising the Court that the trial court confirmed that it
      had retained jurisdiction over the case. Schindler subsequently requested leave to
      file an amended petition for writ of mandamus, which this Court granted.
2
      The underlying case is Manuel Zepeda and Pricilda Luzania, Individually and on
      Behalf of L.Z., D.Z., and E.Z., Minor Children v. Boxer Property Management
      Corp., Grupo Zocalo Management, LLC, Grupo Zocalo, L.P., Town Center Mall,
      L.P., Town Center Property, LLC, and Schindler Elevator Corporation, Cause No.
      2018-56368, in the 129th District Court of Harris County, Texas, the Honorable
      Michael Gomez presiding.
3
      While we have concluded that the trial court’s November 18, 2020 “Final
      Judgment” does not constitute a “final” order, we caution parties that our conclusion
      is specific to the facts and circumstances of this mandamus petition, underlying
      litigation, and the specific language of the trial court’s November 18, 2020 “Final
      Judgment.” We further caution parties who are engaging in settlement negotiations
      with some, but not all, parties to discharge or dispose of some, but not all, claims or
      causes of action, to use “clear and unequivocal” language in any order and judgment
      so as to leave no doubt as to what parties, claims, and causes of action are being
      dismissed, discharged, or otherwise disposed of pursuant to that order or judgment.
      See In re M & O Homebuilders, Inc., 516 S.W.3d 101, 106 (Tex. App.—Houston
      [1st Dist.] 2017, orig. proceeding).

                                             2